


Exhibit 10.13

AGREEMENT FOR PURCHASE AND SALE

717 MAIN STREET

WESTBURY,
NASSAU COUNTY, NEW YORK

as of May 19, 2005

-108-

--------------------------------------------------------------------------------




 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

110

 

 

 

 

ARTICLE II PURCHASE AND SALE

112

 

 

Section 2.1

 

Purchase and Sale

112

Section 2.2

 

Purchase Price

112

Section 2.3

 

Buyer’s Review and Seller’s Disclaimer

112

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

115

 

 

Section 3.1

 

Conditions

115

Section 3.2

 

Failure or Waiver of Conditions Precedent

116

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

116

 

 

Section 4.1

 

Representations, Warranties and Covenants of Buyer

116

Section 4.2

 

Representations, Warranties and Covenants of Seller

117

 

 

 

 

ARTICLE V DEPOSIT; REMEDIES

117

 

 

Section 5.1

 

Down Payment

117

Section 5.2

 

Remedies

118

 

 

 

 

ARTICLE VI ESCROW AND CLOSING

119

 

 

Section 6.1

 

Escrow

119

Section 6.2

 

Closing Documents

119

Section 6.3

 

Closing

120

Section 6.4

 

Prorations

120

Section 6.5

 

Insurance

121

 

 

 

 

ARTICLE VII DAMAGE, DESTRUCTION OR CONDEMNATION

121

 

 

Section 7.1

 

Damage, Destruction or Condemnation

121

 

 

 

 

ARTICLE VIII MISCELLANEOUS

122

 

 

Section 8.1

 

Brokerage Commissions and Finder’s Fees

122

Section 8.2

 

Escrow Agent

122

Section 8.3

 

Successors and Assigns

123

Section 8.4

 

Notices

123

Section 8.5

 

Time

123

Section 8.6

 

No Deductions or Offsets

123

Section 8.7

 

Attorneys’ Fees

123

Section 8.8

 

Construction

124

Section 8.9

 

No Survival

124

Section 8.10

 

Confidentiality

124

Section 8.11

 

Exculpation

124

Section 8.12

 

Counterparts

124

Section 8.13

 

No Recording

125

Section 8.14

 

No Partnership

125

Section 8.15

 

Miscellaneous

125

Section 8.16

 

Choice of Law and Jurisdiction

125

Section 8.17

 

Waiver of Trial by Jury

125

-109-

--------------------------------------------------------------------------------




          THIS AGREEMENT FOR PURCHASE AND SALE (this “Agreement”) is made and
entered into as of May 19, 2005 by and between E-Z-EM, Inc., a Delaware
corporation (“Seller”), and KALATY PROPERTIES CORP., a New York corporation
(“Buyer”).

        FOR TEN DOLLARS ($10.00) and other good and valuable consideration in
hand paid, the receipt and sufficiency of which is hereby acknowledged, Seller
and Buyer hereby agree as follows:

ARTICLE I

DEFINITIONS

 

 

 

Clean-Up shall have the meaning given to it in Section 2.3(c) of this Agreement.

 

 

 

Close  or Closing,  shall have the meaning given to it in Section 6.3 of this
Agreement.

 

 

 

Closing Date  shall mean the day thirty (30) days from the earlier of (i) the
receipt by Buyer of a Mortgage Commitment or (ii) the expiration of the
Financing Period.

 

 

 

Contract Period shall mean the period from the date of this Agreement through
and including the Closing Date.

 

 

 

Contract Period Damage shall have the meaning given to it in Section 7.1 of this
Agreement.

 

 

 

Deed  shall have the meaning given to it in Section 6.2 of this Agreement.

 

 

 

Deposit   shall have the meaning given to it in Section 5.1 of this Agreement.

 

 

 

Diligence Period shall mean a period commencing on the date of this Agreement
and ending on the earlier of (i) the waiving or the satisfaction of the
environmental contingency set forth in Section 3.1(a) hereof by notice to Seller
or (ii) 5:00 p.m. Eastern Standard Time on June 18, 2005, time being of the
essence.

 

 

 

Down Payment  shall have the meaning given to it in Section 5.1 of this
Agreement.

 

 

 

Environmental Assessment shall have the meaning given to it in Section 2.3(a) of
this Agreement.

 

 

 

Escrow Agent  shall mean Davies Ward Phillips & Vineberg LLP, having an address
at 625 Madison Ave, 12th Floor, New York, New York 10022, Attention: Harry G.
Heching, Esq., phone: 212-588-5599.



 

Escrow Costs  shall have the meaning given to it in Section 5.1 of this
Agreement.

 

 

 

Financing Period shall mean the period beginning on the day on which the
Diligence Period ends and ending on the earlier of (i) the receipt of a Mortgage
Commitment or (ii) 30 days from the end of the Diligence Period, time being of
the essence.

 

 

 

Intangible Property shall mean any and all governmental licenses, permits and
approvals held by Seller relating to the occupancy or use of the Real Property,
any and all existing warranties held by Seller and given by third parties with
respect to the Real Property, and

-110-

--------------------------------------------------------------------------------




 

 

 

 

Seller’s rights and interests in the service and equipment contracts which Buyer
shall assume pursuant to this Agreement.

 

 

 

Mortgage Commitment means a commitment for financing of up to Three Million
Seven Hundred and Three Thousand One Hundred and Twenty Five Dollars
($3,703,125.00) at prevailing interest rates for a term not to exceed ten (10)
years and subject to customary terms and conditions for mortgage loans in the
metropolitan New York area.

 

 

 

Permitted Encumbrance shall mean:

 

 

 

(i)

Rights of any utility company to construct, maintain and operate lines, wires,
poles, cables, distribution boxes and appurtenances thereto, on, under or across
the Property;

 

 

 

 

(ii)

Violations of laws, regulations, ordinances, orders or requirements, if any,
noted in or issued prior to or subsequent to the date hereof by any governmental
or municipal department or authority having jurisdiction over the Property and
any conditions constituting such violations, although not so noted or issued;

 

 

 

 

(iii)

Possible projections and/or encroachments of any portion of the Property on,
under or above any adjoining streets of the Property, or within any setback
areas, and variations between the lines of record title and fences, retaining
walls, hedges, and the like;

 

 

 

 

(iv)

Rights contained in instruments of record, if any, so far as the same may be of
present force or effect, in favor of any public or quasi-public utility;

 

 

 

 

(v)

Binding and zoning restrictions, ordinances and regulations affecting the
Premises heretofore or hereafter adopted by the state, county, city, town or
village in which any portion of the Property lie or by any other governmental
authority having jurisdiction thereof, and all amendments or additions thereto
now in effect or which will be in force and effect on the Closing Date;

 

 

 

 

(vi)

Real estate taxes, ad valorem personal property taxes, water rates, water
frontage charges and storm sewer and sanitary sewer taxes, and water meter and
sewer rent charges based thereon and interest and penalties thereon, subject to
adjustment as hereinafter set forth;

 

 

 

 

(vii)

Any state of facts which an accurate survey or personal inspection of the
Property would show provided the same does not materially and adversely impair
the uses of the Property for the purposes for which the Property are presently
used;

 

 

 

 

(viii)

Any and all other covenants, restrictions, agreements, reversions, easements and
matters of record, provided that any title insurance company authorized to
conduct business as such in the State of New York will insure that the same do
not prohibit the maintenance of the buildings, structures and all other
improvements on the Real Property; and

 

 

 

 

(ix)

such other exceptions and encumbrances on title to the Property as are set forth
on Schedule 1 attached hereto.

 

 

 

 

Property  shall mean the Real Property and Intangible Property.

-111-

--------------------------------------------------------------------------------




 

 

 

Purchase Price shall have the meaning given to it in Section 2.2 of this
Agreement.

 

 

 

Real Estate Commission has the meaning given to it in Section 8.1 of this
Agreement.

 

 

 

Real Property shall mean that certain improved real property commonly known as
717 Main Street, Westbury, Nassau County, New York, as more particularly
described on Exhibit A attached hereto, together with all buildings, structures
and all other improvements thereon including all above ground and underground
storage tanks systems and associated piping, fuel dispensing, pumping,
mechanical, control and electrical equipment, and any and all rights,
privileges, and easements appurtenant thereto, if any, owned by Seller.

 

 

 

Title Binder  shall have the meaning given to it in Section 3.1(c) of this
Agreement.

 

 

 

Title Company shall mean such title insurance provider as is selected by Buyer.

ARTICLE II

PURCHASE AND SALE

 

 

 

Section 2.1

 

Purchase and Sale.  Seller agrees to sell the Property to Buyer, and Buyer
agrees to purchase the Property from Seller, upon all of the terms, covenants
and conditions set forth in this Agreement, free and clear of any and all liens
except the Permitted Encumbrances.

 

 

 

Section 2.2

 

Purchase Price.  The purchase price for the Property (the “Purchase Price”)
shall be the sum of Four Million Nine Hundred and Thirty Seven Thousand Five
Hundred Dollars ($4,937,500) and shall be payable by Buyer to Seller as follows:

 

 

 

(a)

 

Buyer shall be credited in escrow with the amount of the Deposit described in
Section 5.1 below;

 

 

 

(b)

 

Buyer shall be credited in escrow with the amount of $100,000 at the time of the
Mortgage Commitment, as described in Section 5.1 below;

 

 

 

(c)

 

the balance of the Purchase Price in the amount of Four Million, Six Hundred and
Eighty-Seven Thousand, Five Hundred Dollars ($4,687,500) shall be paid directly
to Seller on the Closing Date, in cash, unendorsed certified or official bank
check from any bank, savings bank, trust company or saving and loan association
having a banking office in the State of New York, or wire transfer of
immediately available federal funds in accordance with wiring instructions to be
provided by Seller, in the amount of the balance of the Purchase Price.

 

 

 

Section 2.3

 

Buyer’s Review and Seller’s Disclaimer.

 

 

 

(a)

 

During the Diligence Period, Buyer shall be permitted to perform, at its own
expense, such environmental tests and assessments as are customary and standard
with respect to the purchase and sale of commercial real estate in the New York
metropolitan area (the “Environmental Assessment”) by a reputable company
licensed to perform such assessments in the state of New York (“Consultant”).

 

 

 

(b)

 

Seller shall permit Consultant reasonable access to the Property during the
Diligence Period to perform the Environmental Assessment, and shall cooperate
with

 

-112-

--------------------------------------------------------------------------------




 

 

 

 

 

Consultant in the performance of the Environmental Assessment but shall not be
obligated to incur any expense in connection therewith. In connection with any
entry by Consultant onto the Property, Buyer shall give Seller reasonable
advance written notice of such entry and shall conduct such entry and any
related inspections so as to minimize, to the greatest extent possible,
interference with Seller’s business and otherwise in a manner reasonably
acceptable to Seller. To the extent Consultant, or its agents, employees or
contractors cause any damage to, performs any tests on, or otherwise alters the
Property during any such entry, Buyer shall promptly restore the Property to the
condition it was in prior to such entry. Without limiting the foregoing, prior
to any entry to perform any on-site testing, Buyer shall give Seller reasonable
written notice thereof, including, without limitation, the identity of the
persons or entities who will perform such testing and the location and proposed
scope of the testing. Seller shall approve or disapprove the proposed testing,
which approval shall not be unreasonably withheld, within five (5) business days
after receipt of such notice; provided Seller may condition such approval on
receipt of additional security and/or proof of adequate insurance from
Consultant and any other person or entity performing any inspection at the
Property. Seller or its representative may be present to observe any testing or
other inspection performed on the Property. Buyer shall promptly deliver to
Seller copies of all reports relating to the Environmental Assessment of the
Real Property performed by the Consultant or its agents, employees or
contractors and shall not deliver such reports to any other person or entity or
to any governmental or quasi-governmental agency or authority. Buyer shall
maintain, and shall ensure that the Consultant maintains, public liability and
Property damage insurance in amounts and in form and substance adequate to
insure against all liability of Buyer and its agents, employees and contractors,
arising out of any entry or inspections of the Property pursuant to the
provisions hereof, and Buyer shall provide Seller with evidence of such
insurance coverage upon request by Seller. Buyer shall indemnify, reimburse and
hold Seller harmless from and against any costs, damages, liabilities, losses,
expenses, liens or claims (including, without limitation, reasonable attorneys’
fees and expenses) arising out of or relating to any inspection and/or testing
activities performed by or on behalf of Buyer, including, without limitation,
any personal injury, property damage or rental loss resulting from any entry on
the Property by Buyer, Consultant, its agents, employees or contractors in the
course of performing the Environmental Assessment on the Property. The foregoing
obligations and indemnity set forth in this subparagraph (b) shall survive
beyond Closing, or, if the purchase and sale is not consummated, beyond the
termination of this Agreement. Buyer hereby agrees that the waiver or
satisfaction of the condition set forth in Section 3.1 below shall constitute an
acknowledgement that Seller has given Buyer every opportunity to perform an
Environmental Assessment.

 

 

 

(c)

 

Seller agrees that it shall be responsible for remedying adverse environmental
conditions identified by the Environmental Assessment, only to the extent
provided in the immediately following two sentences. Seller may, at its option,
either (a) arrange for and oversee the prescribed clean-up steps required to
cure such adverse environmental conditions (the “Clean-Up”), or (b) provide
Buyer with a credit against the purchase price (an “Environmental Credit”) for
the estimated cost of the Clean-Up (as determined by a written estimate stated
in the Environmental Assessment, or if not stated, to be obtained by the
Consultant on behalf of the parties, and subject to the approval of both
parties). In no event shall (i) Seller be

-113-

--------------------------------------------------------------------------------




 

 

 

 

 

required to expend in excess of $100,000.00 in respect of the cost of the
Clean-Up, or (ii) the amount of the Environmental Credit required to be paid by
Seller exceed $100,000.00 (the “Threshold Amount”). Notwithstanding the
foregoing, should a prospective lender condition its Mortgage Commitment on the
removal of certain storage tanks located on the Property, Seller shall undertake
such removal, at Seller’s own expense.

 

 

 

(d)

 

SELLER DISCLAIMS THE MAKING OF ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING THE PROPERTY OR MATTERS AFFECTING THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE QUALITY OF ANY
WORK OR MATERIALS USED IN CONNECTION WITH THE IMPROVEMENTS ON THE REAL PROPERTY,
TITLE TO OR THE BOUNDARIES OF THE REAL PROPERTY, PEST CONTROL MATTERS, SOIL
CONDITION, HAZARDOUS WASTE, TOXIC SUBSTANCE OR OTHER ENVIRONMENTAL MATTERS,
COMPLIANCE WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS
AND ORDERS, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS,
THE DEVELOPMENT POTENTIAL OF THE PROPERTY AND THE PROPERTY’S USE, FITNESS,
VALUE, OR ADEQUACY FOR ANY PARTICULAR PURPOSE, AND ALL OTHER INFORMATION
PERTAINING TO THE PROPERTY. BUYER, MOREOVER, ACKNOWLEDGES THAT (I) BUYER HAS
ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS
OWN INVESTIGATION OF THE STRUCTURAL CONDITION SURVEY, ENVIRONMENTAL, FINANCIAL
AND LEGAL CONDITION OF THE PROPERTY, AND (II) BUYER SHALL PURCHASE THE PROPERTY
IN ITS “AS-IS” AND “WHERE-IS” CONDITION ON THE CLOSING DATE.

 

 

 

(e)

 

Buyer its agents, employees, contractors, affiliates, successors and assigns,
hereby releases and forever discharges Seller, its agents, affiliates,
successors, assigns, Seller’s investment manager, partners and officers from any
and all rights, claims and demands at law or in equity, whether direct or
indirect, foreseen or unforeseen, or known or unknown at the time of this
Agreement, which Buyer has or may have in the future, arising out of, or in any
way connected with, the structural, survey, environmental, financial or legal
condition of the Property, or any law or regulation applicable thereto.

 

 

 

(f)

 

Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
Section 2.3 and discussed its import with legal counsel and that the provisions
of this Section 2.3 are a material part of this Agreement. The disclaimer and
release contained in this Section 2.3 shall not merge with the transfer of title
and shall survive the Closing Date, the recordation of the Deed or any
termination of this Agreement.

-114-

--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS PRECEDENT

 

 

 

 

Section 3.1

 

Conditions.  Notwithstanding anything in this Agreement to the contrary, Buyer’s
obligation to purchase and Seller’s obligation to sell shall be subject to and
contingent upon the satisfaction or waiver of the following conditions
precedent:

 

 

 

(a)

 

 

Provided that all of the following shall have occurred: (i) Buyer shall have
arranged for an Environmental Assessment of the Property to be performed during
the Diligence Period; (ii) such Environmental Assessment results in findings of
adverse environmental conditions at the Property which will cost in excess of
the Threshold Amount to cure and (iii) Buyer shall have provided a copy of the
Environmental Assessment and written estimate of the cost of the Clean-Up to
Seller prior to the end of the Diligence Period, Seller shall have the right to
cancel this Agreement in lieu of giving an Environmental Credit or performing
the prescribed Clean-Up, upon written notice to Buyer within ten (10) days of
receipt of the Environmental Assessment and written estimate of the cost of the
Clean-Up of its intention to cancel this Agreement, this Agreement shall be
deemed automatically cancelled, except as provided in the immediately following
sentence. In the event Seller has elected to cancel this Agreement pursuant to
the immediately preceding sentence, Buyer shall have the option, in Buyer’s sole
discretion, to be exercised by written notice to Seller, received by Seller
within ten (10) days of Buyer’s receipt of Seller’s cancellation notice, time
being of the essence with respect to such date, to agree to proceed to Closing
subject to the property being delivered on an “as-is” basis, as provided in
Section 2.3(d) of this Agreement, including any adverse environmental conditions
identified in the Environmental Assessment, and subject to an Environmental
Credit in the Threshold Amount, in which event the Agreement shall not be
cancelled and the Parties shall Close pursuant to this Agreement.

 

 

 

 

(b)

 

 

Provided that all of the following shall have occurred: (i) Buyer shall have
promptly applied for financing in an amount not to exceed Three Million Seven
Hundred and Three Thousand One Hundred and Twenty Five Dollars ($3,703,125.00),
at prevailing interest rates, for a term not to exceed ten (10) years and
subject to such terms and conditions as would typically apply to commercial
mortgage financing in the metropolitan New York area; (ii) Buyer has made such
application with at least two (2) commercial lenders and has used commercially
reasonable efforts to comply with the requirements of such lenders; (iii) Buyer
fails to secure a Mortgage Commitment by the last day of the Financing Period;
and (iv) Buyer has provided evidence of such unsuccessful applications along
with notice to Seller of its cancellation of this Agreement (a “Cancellation
Notice”), this Agreement shall be deemed automatically cancelled.

 

 

 

 

(c)

 

 

Buyer shall immediately order a title insurance binder (the “Title Binder”) from
Title Company. Promptly after receipt of the Title Binder from Title Company,
Buyer shall (i) forward copies of the Title Binder to Seller’s attorneys and
(ii) give written notice to Seller, with a copy of such notice to Seller’s
attorneys, of objections to title other than the Permitted Encumbrances, if any,
appearing in the Title Binder which Buyer has not herein agreed to take subject
to, it being agreed by Buyer that Buyer will agree to accept title to the
Property subject to the Permitted Encumbrances, and that failure to raise any
such objections within 72 hours following both (i) receipt of

-115-

--------------------------------------------------------------------------------




 

 

 

 

 

the Title Binder from the Title Company (which Buyer shall ensure has been
simultaneously provided to Seller) and (ii) receipt of notice from Seller
stating that Buyer must provide notice of title objections which it will not
take subject to, shall be deemed a waiver by Buyer of any such objections. If
Seller shall desire to remove such objections (it being understood that Seller
shall be under no obligation to remove any objections, or to commence any action
or proceeding, or to incur any expense in connection therewith, except that
Seller agrees to pay and discharge all mortgages and other financial liens and
encumbrances affecting the Property that it has voluntarily entered into),
Seller shall be entitled to a reasonable adjournment of the Closing Date set
forth herein, whereupon Seller shall have until such new closing date to dispose
of any such objections, at no cost or expense to Seller. Any attempt by Seller
to cure an objection shall not per se be construed as an admission by Seller
that such objection is one that will give Buyer the right to terminate this
Agreement. If Seller elects not, or is unable, to cure any such title
objections, Buyer’s sole and exclusive remedies are to terminate this Agreement
by sending a Cancellation Notice to Seller or to proceed to Closing with no
abatement or reductions to the Purchase Price.

 

 

 

Section 3.2

 

Failure or Waiver of Conditions Precedent. In the event this Agreement shall be
terminated pursuant to Section 3.1, this Agreement shall terminate, all rights
and obligations hereunder of each party shall be discharged (except for the
obligations and undertakings which pursuant to this Agreement shall survive the
termination hereof), and Escrow Agent shall return the Deposit to Buyer plus any
interest which may have accrued thereon, unless Buyer shall not have restored
the Property pursuant to Section 2.3(b), in which event Escrow Agent shall first
disburse to Seller the amount necessary to complete such restoration, and Buyer
shall remain liable to pay to Seller any balance due in respect thereof. Buyer
shall provide to Seller copies of all reports, studies and other information
with respect to the Property generated by any third-party hired by Buyer.
Buyer’s failure to send a Cancellation Notice pursuant to Section 3.1 on or
before the end of the Diligence Period in the case of subsection (b), or within
five (5) days of Seller’s notice to Buyer that Seller elects not to, or is
unable to, cure any title objections in the case of subsection (c), time being
of the essence with respect to each of such dates, shall constitute an agreement
by Buyer to waive said contingencies and proceed to Closing pursuant to this
Agreement. In any event, the Closing shall be deemed to constitute an
irrevocable waiver by Buyer of any remaining unfulfilled conditions.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.1

 

Representations, Warranties and Covenants of Buyer. In order to induce Seller to
enter into this Agreement and to perform its obligations hereunder, Buyer
represents, warrants and covenants to and agrees with Seller that:

 

 

 

(a)

 

 

Buyer (i) is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York, (ii) has the full power and authority
to purchase the Property and to execute this Agreement and all documents
contemplated hereby and incur the obligations contemplated herein, and (iii) has
taken all actions and obtained all consents and approvals required for the
consummation of the transactions contemplated by this Agreement, including all

-116-

--------------------------------------------------------------------------------




 

 

 

 

 

 

such actions and consents required pursuant to any law and Buyer’s corporate
by-laws in connection with this Agreement.

 

 

 

(b)

 

 

Neither the execution, nor the delivery of, nor the performance under this
Agreement or any other document executed and delivered by it (both
contemporaneously herewith or at Closing) in connection with the transaction
contemplated hereby is precluded by, will conflict with, result in a breach of,
or violate any provision of (i) any existing Federal, state, local or other
governmental or quasi-governmental law, statute, ordinance, restriction, rule or
regulation, or (ii) any judgment, order, decree, writ or injunction of any court
or governmental department, commission, board, bureau, agency or instrumentality
applicable to Buyer.

 

 

 

 

Section 4.2

 

Representations, Warranties and Covenants of Seller. In order to induce Buyer to
enter into this Agreement and to perform its obligations hereunder, Seller
represents, warrants and covenants to and agrees with Buyer that:

 

 

 

(a)

 

 

Seller (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, (ii) has the full power and
authority to sell and convey the Property and to execute this Agreement and all
documents contemplated hereby and incur the obligations contemplated herein, and
(iii) has taken all actions and obtained all consents and approvals required for
the consummation of the transactions contemplated by this Agreement, including
all such actions and consents required pursuant to any law and Seller’s
corporate By-laws in connection with this Agreement.

 

 

 

 

(b)

 

 

Neither the execution, nor the delivery of, nor the performance under this
Agreement or any other document executed and delivered by it (both
contemporaneously herewith or at Closing) in connection with the transaction
contemplated hereby is precluded by, will conflict with, result in a breach of,
or violate any provision of (i) any existing Federal, state, local or other
governmental or quasi-governmental law, statute, ordinance, restriction, rule or
regulation, or (ii) any judgment, order, decree, writ or injunction of any court
or governmental department, commission, board, bureau, agency or instrumentality
applicable to Seller.

ARTICLE V

DEPOSIT; REMEDIES

 

 

 

Section 5.1

 

Down Payment. Simultaneously with the execution of this Agreement, Buyer shall
deliver to Escrow Agent a certified or bank check or cash in the sum of One
Hundred and Fifty Thousand Dollars ($150,000) (the “Deposit”). Escrow Agent
shall deposit such sum into an interest-bearing, federally-insured account, to
be held for the account of Buyer and Seller (the “Escrow Account”). The Internal
Revenue Service Employer Identification Number (“EIN”) of Buyer is 13-3673013.
The EIN of Seller is 11-1999504. At the time of the Mortgage Commitment, Buyer
shall deliver to Escrow Agent a certified or bank check or cash in the sum of
One Hundred Thousand Dollars ($100,000), such amount together with the Deposit,
to being referred to herein as the “Down Payment”). At Closing, Escrow Agent
shall disburse the Down Payment and all interest which has accrued thereon, to
Seller. In

-117-

--------------------------------------------------------------------------------




 

 

 

 

 

 

the event this Agreement is terminated pursuant to Section 3.1 hereof, the terms
and conditions of Section 3.2 hereof shall apply. If Buyer fails to Close,
Escrow Agent shall pay the Down Payment to Seller.

 

 

 

Section 5.2

 

Remedies.

 

 

 

(a)

 

 

In the event that Buyer shall have fully performed or tendered performance of
its obligations hereunder and Seller shall be unable to perform its obligations
hereunder, Buyer shall be entitled only to terminate this Agreement pursuant to
Section 3.1 hereof, whereupon all rights and obligations hereunder of each party
shall be discharge, except for those rights and obligations which shall survive
the termination of this Agreement pursuant to the terms hereof. In the
alternative, if Seller is able to perform its obligations hereunder without
being required to expend money in respect thereof (it being understood and
agreed that Seller shall not be obligated to expend any funds other than its
legal fees in connection with Closing), and if Buyer shall not have elected to
terminate this Agreement, Buyer shall be entitled, as its sole and exclusive
remedy, to sue for specific performance.

 

 

 

 

(b)

 

 

IF BUYER FAILS TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, FAILS TO
CLOSE ON THE CLOSING DATE OR OTHERWISE COMMITS A DEFAULT HEREUNDER, SELLER, AT
ITS OPTION, MAY TERMINATE THIS AGREEMENT WITHOUT NOTICE AND THEREUPON SELLER
SHALL BE ENTITLED TO RETAIN THE DOWN PAYMENT AS LIQUIDATED DAMAGES (AND NOT AS A
PENALTY) AND AS SELLER’S SOLE REMEDY AND RELIEF HEREUNDER (EXCEPT FOR THOSE
OBLIGATIONS AND UNDERTAKINGS WHICH PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE
TERMINATION HEREOF). IN SUCH EVENT, ESCROW AGENT, IF IT HAS NOT PREVIOUSLY DONE
SO, SHALL IMMEDIATELY DELIVER THE DOWN PAYMENT AND ALL INTEREST WHICH HAS
ACCRUED THEREON TO SELLER AS LIQUIDATED DAMAGES UNDER AND IN CONNECTION WITH
THIS AGREEMENT WITHOUT THE NECESSITY OF GIVING NOTICE TO BUYER AND
NOTWITHSTANDING CONFLICTING INSTRUCTIONS FROM BUYER OR CONTRARY INSTRUCTIONS
CONTAINED IN ESCROW AGENT’S GENERAL PROVISIONS. SELLER AND BUYER HAVE MADE THIS
PROVISION FOR LIQUIDATED DAMAGES BECAUSE IT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN AND CALCULATE ON THE DATE HEREOF THE AMOUNT OF ACTUAL
DAMAGES SUSTAINED BY SELLER FOR THE BREACH BY BUYER UNDER THIS AGREEMENT AND THE
FAILURE OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE AMOUNT OF COMPENSATION SELLER SHOULD RECEIVE AS A RESULT OF BUYER’S
BREACH OR DEFAULT, AND SELLER AND BUYER AGREE THAT THESE SUMS REPRESENT
REASONABLE COMPENSATION TO SELLER FOR SUCH BREACH. NOTWITHSTANDING THE FOREGOING
(I) IN THE EVENT OF ANY OTHER DEFAULT BY BUYER UNDER THIS AGREEMENT, SELLER
SHALL HAVE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY BY
REASON OF SUCH DEFAULT, AND (II) THE PROVISIONS OF THIS SECTION 5.2(B) SHALL

-118-

--------------------------------------------------------------------------------




 

 

 

NOT LIMIT OR AFFECT ANY OF BUYER’S INDEMNITIES AS PROVIDED IN OTHER SECTIONS OF
THIS AGREEMENT.


 

 

 

/s/ DJC

 

/s/ FK

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SELLER’S INITIALS

 

BUYER’S INITIALS

ARTICLE VI

ESCROW AND CLOSING

 

 

 

 

 

Section 6.1

 

Escrow.

 

 

 

(a)

 

 

The Escrow Account for the purchase and sale contemplated by this Agreement has
been opened for Buyer by Escrow Agent. Buyer and Seller each authorizes the
Escrow Agent to hold and disburse the Down Payment as provided in this
Agreement.

 

 

 

 

Section 6.2

 

Closing Documents.

 

 

 

 

(a)

 

 

Seller shall deposit with Title Company the following documents (the “Closing
Documents”):

 

 

 

 

 

 

 

(1)

a bargain and sale deed without covenants to the Real Property (the “Deed”);

 

 

 

 

 

 

 

 

(2)

a bill of sale;

 

 

 

 

 

 

 

 

(3)

a certificate from Seller certifying the information required by Section 1445 of
the Internal Revenue Code and the regulations issued thereunder to establish,
for the purposes of satisfying Buyer’s tax withholding obligations, that Seller
is not a “foreign person” as defined in Internal Revenue Code §1445(f)(3) (the
“FIRPTA Certificate”);

 

 

 

 

 

 

 

 

(4)

a New York State Combined Real Estate Transfer Tax Return, Credit Line Mortgage
Certificate and Certification of Exemption from the Payment of Estimated
Personal Income Tax (Form TP-584);

 

 

 

 

 

 

 

 

(5)

a New York State Real Property Transfer Report (RP-5217); and

 

 

 

 

 

(b)

 

 

Buyer shall deposit with Title Company the following documents:

 

 

 

 

 

 

 

(1)

a New York State Combined Real Estate Transfer Tax Return, Credit Line Mortgage
Certificate and Certification of Exemption from the Payment of Estimated
Personal Income Tax (Form TP-584);

 

 

 

 

 

 

 

 

(2)

a bill of sale;

 

 

 

 

 

 

 

 

(3)

a New York State Real Property Transfer Report (RP-5217); and

 

 

 

 

 

(c)

 

 

Contemporaneously with Closing, Seller shall deliver to Buyer the following, to
the extent in Seller’s possession or control and to the extent not previously
delivered: the originals (or copies) of all contracts; the originals (or copies)
of any governmental licenses, permits and approvals held by Seller relating to
the Property,

-119-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

including, without limitation, all original Certificates of Occupancy and any
existing warranties held by Seller relating to the Property; and all sets of all
master keys to the improvements of the Real Property. All the foregoing shall
become the property of Buyer at Closing.

 

 

 

 

(d)

 

 

Contemporaneously with Closing, Seller shall deliver to Title Company payment of
any and all New York State and local real property transfer taxes in connection
with this Agreement and the transaction contemplated thereby, including, but not
limited to, an unendorsed certified or official bank check drawn to the order of
the recording officer of the county in which the deeds are to be recorded for
the documentary stamps to be affixed thereto in accordance with Article 31 of
the Tax Law.

 

 

 

 

Section 6.3

 

Closing.  On the Closing Date, Title Company shall close (“Close”, or “Closing”)
by:

 

 

 

 

(a)

 

 

arranging for recording the Deed in the official property records of Nassau
County, New York;

 

 

 

 

(b)

 

 

issuing a Buyer’s title policy to Buyer (at Buyer’s sole cost and expense);

 

 

 

 

(c)

 

 

delivering to Buyer the FIRPTA Certificate, the counterpart of the bill of sale
executed by Seller and Buyer, and a copy of all other materials delivered
pursuant to Section 6.2;

 

 

 

 

(d)

 

 

delivering to Seller a copy of all materials delivered to Title Company; and

 

 

 

 

(e)

 

 

paying all documentary and other real property transfer taxes incurred in
connection with Closing.

 

 

 

 

Section 6.4

 

Prorations.

 

 

 

 

(a)

 

 

Real estate taxes and assessments, personal property taxes, if any, and all
other items of income and expense with respect to the Property shall be prorated
between Seller and Buyer as of the Closing Date. All such items attributable to
the period through and including the Closing Date shall be credited to Seller.
All such items attributable to the period following the Closing Date shall be
credited to Buyer. Seller shall be credited at Closing with any refundable
deposits or bonds held by any utility, governmental agency or service contractor
with respect to the Property as of the Closing Date, and such deposits and bonds
shall thereafter become the property of Buyer and shall remain posted for
Buyer’s benefit.

 

 

 

 

(b)

 

 

Seller and Buyer shall cooperate to produce on or before the Closing Date a
schedule of prorations as complete and accurate as reasonably possible. All
prorations which can be liquidated accurately or reasonably estimated as of the
Closing Date shall be made in escrow on the Closing Date. All other prorations,
and adjustments to initial estimated prorations, shall be made by Buyer and
Seller with due diligence and cooperation within thirty (30) days following the
Closing Date, or such later time as may be required to obtain necessary
information for proration, but in no event later than ninety (90) days following
the Closing Date. Any net credit due one party from the other as a result of
such post-closing prorations and

-120-

--------------------------------------------------------------------------------




 

 

 

 

 

adjustments shall be paid by the other in cash immediately upon the parties’
written agreement to a final schedule of post-closing prorations and
adjustments.

 

 

 

Section 6.5

 

Insurance. Seller’s existing blanket fire and extended coverage insurance
policy, as it affects the Property, shall be cancelled as of the Closing Date,
and Seller shall receive any premium refund due thereon.

ARTICLE VII

DAMAGE, DESTRUCTION OR CONDEMNATION

 

 

 

 

Section 7.1

 

Damage, Destruction or Condemnation.

 

 

 

(a)

 

 

Subject to the provisions of subsection (b) below, Buyer shall be bound to
purchase the Property for the Purchase Price as required by the terms of this
Agreement without regard to the occurrence during the Contract Period of any
damage to or destruction of the improvements on the Real Property or any
condemnation thereof (“Contract Period Damage”). Buyer shall receive a credit
against the Purchase Price in the amount of any insurance or condemnation
proceeds (net of reasonable costs incurred in securing such proceeds) collected
by Seller prior to the Closing Date as a result of any Contract Period Damage
(and, if any insurance proceeds have been collected, the amount of any
deductible on the insurance policy) and not expended by Seller on repair,
replacement or restoration of the Property pursuant to subsection (c) below. If
the proceeds have not been collected as of the Closing Date, there shall be no
credit against the Purchase Price (other than the amount of the deductible), and
such proceeds shall be assigned to Buyer (less the amount of any expenditures by
Seller to repair or restore the Property).

 

 

 

 

(b)

 

 

Notwithstanding the foregoing, if Contract Period Damage occurs and the cost of
repair, replacement or restoration of the Property as estimated by Seller
exceeds One Hundred Thousand dollars ($100,000.00), either party may elect to
terminate this Agreement by written notice to the other given not more than ten
(10) days following the date that Seller notifies Buyer in writing of such
damage, destruction or condemnation and assigns an estimated valuation thereto,
but in no event later than the scheduled Closing Date. Upon termination of this
Agreement pursuant to this paragraph, Seller shall cause Escrow Agent to return
to Buyer the Down Payment and all rights and obligations hereunder of each party
shall be at an end, except for those obligations and undertakings which pursuant
to this Agreement shall survive the termination hereof. In the event neither
party timely elects to terminate this Agreement pursuant to this subsection (b),
the provisions of subsection (a) above shall be applicable.

 

 

 

 

(c)

 

 

Notwithstanding anything in this Agreement to the contrary, the insurance
proceeds to be credited or delivered to Buyer pursuant to this Section 7.1 shall
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period through the Closing Date, which proceeds shall be
retained by Seller.

 

 

 

 

(d)

 

 

This Section 7.1 shall be in lieu of the provisions contained in Section 5-1311
of the General Obligations Law.

-121-

--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS

 

 

 

Section 8.1

 

Brokerage Commissions and Finder’s Fees. Each party to this Agreement warrants
to the other that no person or entity, other than Schacker Real Estate Corp. and
Park Place Realty Group, LLC (collectively, the “Broker”) is entitled to a real
estate commission, real estate finder’s fee, real estate acquisition fee or
other real estate brokerage-type compensation (collectively, “Real Estate
Commission”) based upon the acts of that party with respect to the transaction
contemplated by this Agreement. Each party to this Agreement hereby agrees to
indemnify and defend the other against and to hold the other harmless from any
and all loss, cost, liability or expense (including, but not limited to
attorneys’ fees and returned commissions) resulting from any claim for Real
Estate Compensation by any person or entity other than the Broker, based upon
the acts of the indemnifying party. The provisions of this Section 8.1 shall
survive Closing or, if the purchase and sale is not consummated, any termination
of this Agreement. Seller agrees to pay Broker a Real Estate Commission pursuant
to a separate agreement.

 

 

 

Section 8.2

 

Escrow Agent.

 

 

 

(a)

 

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties, and that Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered in bad faith or involving gross negligence. Seller and Buyer shall
jointly and severally indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorneys’ fees, incurred
in connection with the performance of Escrow Agent’s duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith or involving gross negligence on the part of Escrow Agent.

 

 

 

(b)

 

It is understood and agreed that Escrow Agent’s only duties and obligations
hereunder are as expressly set forth in this Agreement. Escrow Agent shall have
the right to consult with separate counsel of its own choosing (if it deems such
consultation advisable) and shall not be liable for any action taken, suffered,
or omitted by it in accordance with the advice of such counsel. Escrow Agent
shall be protected in acting upon any written or oral communication notice,
certificate, or instrument or document believed by it to be genuine and to be
properly given or executed without the necessity of verifying the truth or
accuracy of the same or the authority of the person giving or executing the
same. In the event of a dispute between the parties relating to the Down Payment
Escrow Agent may elect to deposit the Down Payment in any court of competent
jurisdiction.

 

 

 

(c)

 

Upon disposing of the Down Payment in accordance with the provisions of this
Agreement, Escrow Agent shall be relieved and discharged of all claims and
liabilities relating to the Down Payment, and shall not be subject to any claims
or surcharges made by or on behalf of either party hereto.

 

 

 

(d)

 

The fact that Escrow Agent is acting as such under this Agreement shall not in
any way prevent it from representing Seller or any other party with respect to
this

-122-

--------------------------------------------------------------------------------




 

 

 

 

 

Agreement, the transactions herein contemplated, and any litigation arising out
of this Agreement.

 

 

 

Section 8.3

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns, provided that Buyer
may not assign its interest under this Agreement without the prior written
consent of Seller, which consent Seller may give or withhold in its sole and
absolute discretion.

 

 

 

Section 8.4

 

Notices. All notices required to be given pursuant to the terms hereof must be
in writing and shall be either personally delivered, deposited in the United
States express mail or first class mail, registered or certified return receipt
requested, postage prepaid, sent via a nationally-recognized overnight courier,
or sent by telephone facsimile and addressed as follows (or to any other address
which Seller, Buyer or Escrow Agent may designate from time to time by notice
delivered pursuant to this Section):


 

 

 

 

 

To Seller:

 

E-Z-EM Inc.

 

 

 

iPark Building

 

 

 

Suite LL-26

 

 

 

1111 Marcus Avenue

 

 

 

Lake Success, New York 11042

 

 

 

Fax: (516) 302-2921

 

 

 

Attn: Arthur Zimmet

 

To Buyer:

 

KALATY PROPERTIES CORP.

 

 

 

443 Park Avenue South

 

 

 

New York, New York 10016

 

 

 

Fax: (212) 689-2705

 

 

 

Attn: Farshad Kalaty

 

 

 

 

 

To Escrow

 

Davies Ward Phillips & Vineberg LLP

 

Agent:

 

625 Madison Avenue

 

 

 

12th Floor

 

 

 

New York, NY 10022

 

 

 

Attn: Harry Heching


 

 

 

(b)

 

All notices shall be deemed given when received.

 

 

 

Section 8.5

 

Time. Notwithstanding anything to the contrary herein, time shall be of the
essence with respect to the terms setting forth the Diligence Period and the
Financing Period. In the event that the date for performance of any obligation
hereunder falls on a Saturday, Sunday, or nationally-recognized holiday, such
date shall be extended to the next regular business day.

 

 

 

Section 8.6

 

No Deductions or Offsets. Buyer acknowledges that the Purchase Price to be paid
for the Property pursuant to this Agreement is a net amount and shall not be
subject to any offsets or deductions other than as expressly provided in Article
VII and other than prorations and Closing costs as expressly provided in
Sections 2.2 and 6.4.

 

 

 

Section 8.7

 

Attorneys’ Fees. In the event any dispute between Buyer and Seller should result
in litigation, the prevailing party shall be reimbursed for all reasonable fees,
costs and expenses incurred in connection with such litigation, and any appeals
or petitions

-123-

--------------------------------------------------------------------------------




 

 

 

 

 

taken therefrom, whether such litigation occurs in any judicial proceeding,
administrative proceeding or any bankruptcy proceeding, including, without
limitation, reasonable attorneys’ fees and expenses.

 

 

 

Section 8.8

 

Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto. The captions and headings used in this Agreement are for
convenience of reference only and shall not affect the construction to be given
any of the provisions hereof. Wherever the context requires, the gender of all
words used in this Agreement shall include the masculine, feminine and neuter
and the number of all words shall include the singular and plural. The
provisions of this Agreement are not intended to benefit any third parties.

 

 

 

Section 8.9

 

No Survival. Except as otherwise provided in this Agreement, no representations,
warranties, covenants or obligations hereunder shall survive Closing, and no
action based thereon may be commenced after Closing. Buyer acknowledges that
delivery of the Deed by Seller, and acceptance thereof by Buyer, at Closing
shall constitute full performance by Seller of all of Seller’s covenants and
obligations pursuant to this Agreement.

 

 

 

Section 8.10

 

Confidentiality. The parties agree not to advertise or publish any information
regarding this transaction until Closing. Buyer further agrees not to deliver or
distribute to any third party any material received from Seller or Seller’s
agents, employees, contractors, affiliates, successors or assigns or Buyer’s
agents, affiliates, successors or assigns concerning the Property prior to
Closing, provided that Buyer may deliver such material to its advisors,
potential lenders and potential investors (to the extent reasonably necessary or
appropriate for such investors to make their investment decisions), so long as
such parties agree to maintain such material confidential and not to deliver
such material to any third party. Buyer shall indemnify and defend Seller
against and hold Seller harmless from any and all loss, cost, liability and
expense (including reasonable attorneys’ fees and expenses) arising out of
Buyer’s failure to keep any acquired information relating to the Property
confidential in accordance with this Section 8.10. The provisions of this
Section 8.10 shall survive the Closing Date and any termination of this
Agreement.

 

 

 

Section 8.11

 

Exculpation. Seller and Buyer agree that their respective remedies shall be
limited as set forth in Section 5.2 above. In no event shall Seller or Buyer
seek satisfaction for any rights or remedies hereunder or under any document or
instrument executed in connection herewith (including any Closing Documents)
from any of the officers, directors, shareholders or agents of the other or
their respective investment managers. The provisions of this Section 8.11 shall
survive the Closing Date or any termination of this Agreement.

 

 

 

Section 8.12

 

Counterparts. This Agreement may be executed in one or more counterparts. All
counterparts so executed shall be deemed and original and constitute one and the
same instrument, binding on all parties, even though all parties are not
signatory to the same counterpart.

-124-

--------------------------------------------------------------------------------




 

 

 

Section 8.13

 

No Recording. Neither this Agreement or any memorandum or short form hereof may
be recorded by Buyer.

 

 

 

Section 8.14

 

No Partnership. The relationship of the parties hereto is solely that of seller
and buyer with respect to the Property and no joint venture or other partnership
exists between the parties hereto. Neither party has any fiduciary relationship
hereunder to the other.

 

 

 

Section 8.15

 

Miscellaneous. This Agreement (including all schedules and exhibits annexed
hereto) contains the entire agreement between the parties hereto with respect to
the sale of the Property and supersedes all prior understandings, if any, with
respect thereto. All oral or written prior statements, representations or
promises, if any, and all prior negotiations and agreements are superseded by
this Agreement and merged herein. If any term or provision of this Agreement or
any application thereof shall be invalid or unenforceable, the remainder of this
Agreement and any other application thereof shall not be affected thereby. This
Agreement may not be modified, terminated or amended nor any of its provisions
waived except by a written instrument signed by the party to be charged or by
its agent duly authorized in writing.

 

 

 

Section 8.16

 

Choice of Law and Jurisdiction. This Agreement and all disputes arising
therefrom, shall be interpreted under, and governed by, the laws of the State of
New York, and the parties hereto hereby submit to the jurisdiction of the
federal and state courts located in the City of New York with respect to any
litigation arising out of this Agreement and the transactions herein described.

 

 

 

Section 8.17

 

Waiver of Trial by Jury. EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY
TRANSACTION CONTEMPLATED BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO TRIAL BY THE COURT.

[The remainder of this page intentionally left blank.]

-125-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement for
Purchase and Sale on the date first written above.

 

 

 

 

 

 

 

 

 

SELLER:

 

BUYER:

 

 

 

E-Z-EM, INC.

 

KALATY PROPERTIES CORP.

 

 

 

By:

/s/  Dennis J. Curtin

 

By:

/s/  Farshad Kalaty

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

Dennis J. Curtin

 

 

 

Name:

Farshad Kalaty

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

Title:

President

ACKNOWLEDGED AND AGREED:

ESCROW AGENT:

DAVIES WARD PHILLIPS & VINEBERG
LLP

 

 

 

By:

/s/ Davies Ward Phillips & Vineberg LLP

 

--------------------------------------------------------------------------------

 

Name:

Davies Ward Phillips &
Vineberg LLP

 

Title:

 

-126-

--------------------------------------------------------------------------------